DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 22 March 2021 to the previous Office action dated 18 March 2021 is acknowledged.  Pursuant to amendments therein, claims 1-5, 7-11, and 13-27 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, and 13-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Examples 1-5, does not reasonably provide enablement for any other structure.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Evaluating enablement requires determining whether any undue experimentation is necessary for a skilled artisan to determine how to make and/or use the claimed invention. Factors to be considered in determining whether any necessary experimentation is "undue" include, but are not limited to: a) the nature of the invention; b) the breath of the claims; c) the state of the prior art, the level of one of ordinary skill; d) the level of predictability in the art; e) the amount of direction provided by the inventor; f) the existence of working examples; and g) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731,737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention:
The present invention as claimed is directed to a soluble fibrous structure comprising a plurality of multi-row capillary die-spun meltblown soluble fibrous elements wherein the plurality of multi-row capillary die-spun meltblown soluble fibrous elements comprise about 5-80 wt% of one or more fibrous element-forming materials, wherein at least one of the fibrous element-forming materials comprises polyvinyl alcohol, and about 20-95 wt% of one or more active agents selected from the recited group present within the plurality of multi-row capillary die-spun meltblown soluble fibrous elements 
The nature of the invention is such that the claimed structure must be formed in such a manner and using such constituents that the structure and/or elements thereof exhibit such claimed properties.
The breadth of the claims:
The instant claims broadly encompass all the claimed structures that exhibit such claimed properties.  With respect to the constituents of the structure, the claims merely specify that the structure comprise polyvinyl alcohol in a very broad concentration range and one or more active agents selected from very broad genus groups in a very broad concentration range, and thus the structure is open-ended with respect to any other constituent(s).  With respect to the formation of the structure, the claims specify that the structure is spun meltbown via multi-row capillary die.
The state of the prior art:
The prior art of Glenn, JR. et al. (US 2012/0021026 A1; published 26 January 2012; of record) discloses the structure specified in the claims as discussed in previous Office actions other than the multi-row capillary die used to form the fibrous structure, and does not disclose the claimed properties.  Applicant argues that the claimed multi-row capillary die-spun meltblown soluble fibrous elements have microstructure 
The level of predictability in the art:
The chemical arts are unpredictable, and the structures of Glenn, JR, et al., which are similar to the claimed structure but which fail to exhibit the claimed properties per applicant’s arguments noted above, indicate that this art is not predictable.  Applicant acknowledges that the selection of appropriate combinations of fibrous element-forming compositions and fibrous structure making processes unexpectedly yields the claimed properties (instant specification page 2 line 30 to page 3 line 18), indicating that the art is unpredictable.  Such unpredictability in the art supports the conclusion that undue experimentation would have been necessary for a skilled artisan 
The amount of direction provided by the inventor:
Applicant indicates that microstructures provide for the claimed properties, but the specification does not provide any specific direction about what particular microstructures are required or specifically what combinations of components and methods of making provide for such microstructures, with the exception of Examples 1-5.
The existence of working examples:
 There are five examples provided that exhibit the claimed properties, but there are no obvious commonalities/patterns among such examples, and the comparative examples have similar components yet do not exhibit the claimed properties, and thus it is not clear from such examples what specific components and/or methods are needed to provide for such claimed properties in any non-exemplified fibrous structure.  Although Examples 1-2 and 4-5 include polyvinyl alcohol, the closest prior art includes polyvinyl alcohol as well as discussed above, yet such prior art does not exhibit the claimed properties.  Such lack of obvious commonalities/patterns among the working examples, and lack of direction by applicant as to which particular combinations of components/constituents and methods of making provide for the claimed properties as discussed above, supports the conclusion that undue experimentation would have been necessary for a skilled artisan to determine how to make structures such that they exhibit the claimed properties, with the exception of Examples 1-5.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Undue experimentation would have been needed to discover and test each structure having the claimed structural components in order to determine whether each structure exhibits the claimed properties, based on the nature of the invention, the breadth of the claims, the state of the prior art, the unpredictability of the art, the lack of direction provided by the applicant, and the lack of obvious commonalities/patterns among the working examples, as discussed above.
In conclusion, the specification does not provide sufficient guidance as to how one skilled in the art would have gone about forming fibrous structures that exhibit the claimed properties, other than the 5 examples provided in the specification.

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.
Applicant argues that claim 1 has been amended with concentration ranges of fibrous element-forming materials and active agents, as well as active agents selected from a specified group of genuses, and that the specification including examples 1-2 and 4-5 provide enablement therefor (remarks pages 7-8).  In response, as discussed in the rejection, the claims are very broad in many respects, and examples 1-2 and 4-5, being the only examples using polyvinyl alcohol that satisfy the claimed properties limitation, provide no guidance as to what other embodiments would satisfy the claimed properties limitation, nor does the remainder of the specification provide such guidance, .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617